81844: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-09212: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 81844


Short Caption:THE NEVADA INDEP. VS. WHITLEYCourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A799939Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:Exempt


Oral Argument:12/02/2021 at 1:00 PMOral Argument Location:Las Vegas Courtroom


Submission Date:12/02/2021How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


Amicus CuriaeCulinary Workers Union Local 226Richard G. McCracken
							(McCracken, Stemerman & Holsberry)
						Paul L. More
							(McCracken, Stemerman & Holsberry)
						


AppellantThe Nevada IndependentRobert Langford
							(Robert L. Langford & Associates)
						Matthew J. Rashbrook
							(Robert L. Langford & Associates)
						


RespondentRichard WhitleyAaron D. Ford
							(Attorney General/Carson City)
						Akke Levin
							(Attorney General/Las Vegas)
						Heidi J. Parry Stern
							(Attorney General/Las Vegas)
						Steven G. Shevorski
							(Attorney General/Las Vegas)
						


RespondentSanofi-Aventis U.S. LLCJohn R. Bailey
							(Bailey Kennedy)
						Rebecca L. Crooker
							(Bailey Kennedy)
						Sarah E. Harmon
							(Bailey Kennedy)
						Dennis L. Kennedy
							(Bailey Kennedy)
						


RespondentThe State of Nevada Department of Health and Human ServicesAaron D. Ford
							(Attorney General/Carson City)
						Akke Levin
							(Attorney General/Las Vegas)
						Heidi J. Parry Stern
							(Attorney General/Las Vegas)
						Steven G. Shevorski
							(Attorney General/Las Vegas)
						





Docket Entries


DateTypeDescriptionPending?Document


09/25/2020Filing FeeFiling Fee due for Appeal. (SC)


09/25/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)20-35375




09/25/2020Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)20-35377




10/06/2020Notice/IncomingFiled Respondent's Notice of Appearance. (SC)20-36653




10/09/2020Filing FeeFiling Fee Paid. $250.00 from Robert L. Langford.  Check no. 1273. (SC)


10/09/2020Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing statement mailed to counsel for appellant - due: 21 days. (SC).20-37194




10/12/2020Settlement NoticeIssued Notice: Exemption from Settlement Program. It has been determined that this appeal will not be assigned to the settlement program.  Appellant: 14 days transcript request form; 120 days opening brief. (SC).20-37357




10/27/2020Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's transcript request form due: November 9, 2020. (SC)20-39244




11/02/2020Docketing StatementFiled Appellant's Civil Docketing Statement. (SC)20-39846




11/09/2020MotionFiled Appellant's Motion to Extend Time to file Transcript Request. (SC)20-40914




11/09/2020Docketing StatementFiled Respondents' Sanofi-Aventis U.S. LLC's Response to Docketing Statement. (SC)20-40919




11/09/2020Docketing StatementFiled Respondents' NRAP 26.1 to Response to Docketing Statement. (SC)20-40921




11/13/2020Order/ProceduralFiled Order Granting Motion. Appellant's Transcript Request due: December 9, 2020. (SC).20-41479




12/07/2020Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 2/21/20.  To Court Reporter: Angie Calvillo. (SC)20-44426




02/08/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's Opening Brief and Appendix due: February 23, 2021. (SC).21-03787




02/09/2021Notice/IncomingFiled Respondent's Notice of Appearance (The State of Nevada Department of Health and Human Services and Richard Whitley) for Heidi Parry Stern. (SC)21-03917




02/18/2021TranscriptFiled Notice from Court Reporter. Angie Calvillo stating that the requested transcripts were delivered.  Dates of transcripts: 2/21/20. (SC)21-04816




02/23/2021AppendixFiled Joint Appendix - Volumes I-V. (SC)21-05283




02/23/2021BriefFiled Appellant's Opening Brief. (SC)21-05381




03/02/2021MotionFiled Motion for Permission to File Document Culinary Workers Union Local 226. Request for Leave to File Brief Amicus Curiae. (AMICUS BRIEF DETACHED AND FILED SEPARATELY). (SC)21-06139




03/08/2021Notice/IncomingFiled Respondents' Notice of Appearance for Akke Levin. (SC)21-06646




03/08/2021Notice/IncomingFiled Amicus Curiae Disclosure Statement for Amicus Brief. (SC)21-06653




03/19/2021MotionFiled Stipulation to Extend Time to File Respondents' Answering Brief. (SC)21-08044




03/22/2021Notice/OutgoingIssued Notice Motion/Stipulation Approved.  Respondents' Answering Brief due: April 26, 2021. (SC)21-08087




04/02/2021Order/ProceduralFiled Order Granting Motion. Culinary Workers Union Local 226 has filed a motion for leave to file an amicus curiae brief in support of appellant. The motion is granted. The clerk of this court shall detach the proposed brief from the motion and shall file it separately. (SC)21-09578




04/02/2021BriefFiled Amicus Brief from Culinary Workers Union Local 226. (SC)21-09580




04/26/2021BriefFiled Respondents' (State of Nevada Department of Health and Human Services and Richard Whitley) Answering Brief. (SC)21-11876




04/26/2021AppendixFiled Respondent's (Sanofi-Aventis U.S. LLC) Supplement to Joint Appendix. Volume 1. (SC)21-11974




04/26/2021AppendixFiled Respondent's (Sanofi-Aventis U.S. LLC) Supplement to Joint Appendix. Volume 2. (SC)21-11975




04/26/2021BriefFiled Respondent's (Sanofi-Aventis U.S. LLC) Answering Brief. (SC)21-11977




04/26/2021BriefFiled Respondent's (Sanofi-Aventis U.S. LLC) Addendum to Answering Brief. (SC)21-11978




05/21/2021MotionFiled Stipulation To Extend Time To File Reply Brief. (SC)21-14712




05/24/2021Notice/OutgoingIssued Notice Motion/Stipulation Approved for Reply Brief. Due date June 25, 2021. (SC)21-14736




06/25/2021BriefFiled Appellant's Reply Brief. (SC)21-18435




06/28/2021Case Status UpdateBriefing Completed/To Screening. (SC)


10/05/2021Order/ProceduralFiled Order Scheduling Oral Argument.  Oral argument is scheduled before the Southern Nevada Panel on December 2, 2021, at 1:00 p.m., in Las Vegas.  The argument shall be limited to 30 minutes.  (SC)21-28534




11/18/2021Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)21-33216




11/22/2021Notice/IncomingFiled Respondent's (Sanofi-Aventis U.S. LLC) Notice of Appearance at Oral Argument. (SC)21-33513




12/01/2021BriefFiled Notice of Supplemental Authority. (SC)21-34265




12/02/2021Case Status UpdateOral argument held this day. Case submitted for decision. Before the Southern Nevada Panel. (SC).


03/24/2022Opinion/DispositionalFiled Authored Opinion. "Affirmed." Before: Parraguirre/Stiglich/Silver. Author: Stiglich, J. Majority: Parraguirre/Stiglich/Silver. 138 Nev. Adv. Opn. No. 15. SNP21-RP/LS/AS. (SC).22-09212




04/18/2022RemittiturIssued Remittitur. (SC)22-12100




04/18/2022Case Status UpdateRemittitur Issued/Case Closed. (SC)


04/29/2022RemittiturFiled Remittitur. Received by District Court Clerk on April 19, 2022. (SC)22-12100





Combined Case View